Citation Nr: 1736689	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  05-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee strain with arthritis, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee strain with arthritis, evaluated as 10 percent disabling. 


INTRODUCTION

The Veteran had active duty military service from October 1970 to April 1985.

The present increased rating claims are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court vacated the August 2010 Board decision that denied the claims and remanded the matter for additional reasons and bases.  This appeal originates from an October 2004 rating decision of the RO in Philadelphia, Pennsylvania.

In January 2007, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

This matter was last before the Board in January 2013, where it was remanded for procedural deficiencies and further evidentiary development.  The Board finds there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Since the issuance of the May 2017 supplemental statement of the case, additional evidence has been uploaded to the Veteran's electronic claims file.  However, since the Veteran has requested withdrawal of his claims, and the new evidence has been reviewed and deemed irrelevant to the claims on appeal, the Board finds that the lack of RO consideration of the new evidence is not prejudicial to the Veteran.  38 C.F.R. § 20.1304(c) (2016).


FINDING OF FACT

In June 2017, prior to the promulgation of a final decision in this case, the Veteran expressed his desire to withdraw his appeal regarding increased ratings for his bilateral knee strains with arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to increased ratings for the Veteran's bilateral knee strains with arthritis have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).

Via written correspondence dated in June 2017, prior to the promulgation of a final decision in the appeal, the Veteran stated the following:  "I am 100% service connected.  Please close my bilateral knee claim."  The Board finds that this handwritten statement by the Veteran expressed a clear intent to withdraw his appeal on the issue of increased disability ratings for bilateral knee strains with arthritis.  Accordingly, the  Board concludes that no allegations of errors of fact or law remain for appellate consideration in this case.  Consequently, the Board does not have jurisdiction to review the merits of the claims, and the appeal is hereby dismissed.


ORDER

Entitlement to an increased rating for right knee strain with arthritis is dismissed. 

Entitlement to an increased rating for left knee strain with arthritis is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:  M. Galante, Associate Counsel

Copy mailed to:  New Jersey Department of Military and Veterans Affairs

Department of Veterans Affairs


